Citation Nr: 1507697	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant's income was properly calculated for purposes of determining entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from April 1948 to November 1951.  The Veteran died in September 1995 and the appellant's claim is based on her marriage to the Veteran.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Pension Center in St. Paul, Minnesota (RO) that found an overpayment created by unreported income.  The appellant perfected an appeal of this decision.  The RO also denied waiver of this overpayment, but the appellant did not appeal this decision.  

Based on the submission of more detailed income information, the RO issued a December 2012 administrative decision that restored partial pension payments for certain periods of time under appeal.  As this was only a partial grant of the benefit sought, the appeal remains active.

Based on where the appellant lives, the file was transferred back to the jurisdiction of the Houston, Texas RO.  The appellant testified before the undersigned Veterans Law Judge at that RO in October 2013 and a transcript of this hearing is of file.  



FINDING OF FACT

The appellant's income has been properly counted throughout the period under appellate status, properly leading to overpayment.


CONCLUSION OF LAW

The appellant's income was properly counted during the period under appeal leading to periods of discontinued and reduced pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 20174); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273, 3.274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter.  That is, the appellant has not made any specific arguments that the RO did not have the correct monetary amounts.

In fact, the appellant has confirmed the amount of the lump sum payment converted into an IRA account that led to the RO finding an overpayment and the remaining calculations are based on her report and her submission of bank statements showing withdrawals from that account.  Instead, this appeal is based on the appellant's disagreement with this money being considered income and assets.  Thus, this appeal rests on a purely legal argument.  

During the hearing, the undersigned identified the issue on appeal and thoroughly discussed the legal basis for the denial and the considerations that mattered when considering how these undisputed monetary amounts should be counted.  Thus, the Board may proceed to adjudication on the merits.

II.  Analysis

The appellant contends that her income was not properly calculated because she contends the amounts should not be counted as income and assets.  Here, the evidence of record shows that in 2007 she received a lump sum payment as part of a divorce agreement (not from the Veteran) and that she placed this amount of $99,253 in an IRA (this amount has been independently verified by the appellant and thus does not constitute protected income information).  In the following years, the appellant took early withdraws from this account to pay for living expenses.  In testimony before the undersigned, she testified that she continues to take approximately $1000 a month from this account and that her expenses were $990.  See Board Hearing Transcript at page 3.  Although the July 2011 decision on appeal terminated entitlement to pension based on excessive income, in the December 2012 decision, based on additional income information, the RO restored a reduced pension amount for periods of time.  As noted, throughout this appeal, the appellant has not made an argument that the RO made incorrect mathematical calculations, but rather that these amounts should not have been counted against the maximum annual rate of improved death pension.  See 38 C.F.R. § 3.23 (2014).  

Essentially, death pension is a periodic payment made by VA to a veteran's surviving spouse because of the veteran's nonservice-connected death when certain eligibility criteria are met.  Entitlement to payment of this pension is based on income received from all sources, including other family members, except for types of income that are specifically excluded; none of the excluded types is relevant in this case.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The law states that a pension benefit is to be reduced by the amount of the appellant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the appellant's countable annual income exceeds the maximum limitation, given the appellant's circumstances as set forth in the legislation. 

In determining the appellant's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Significantly, 38 C.F.R. § 3.272 does not exclude from income money contained in an IRA account.  The period under specific consideration is from February 1, 2007 to June 20, 2011, the period during which the RO assessed an overpayment based on the determination that she was in receipt of non-reported income while receiving improved death pension benefits.  

The law governing whether a recipient's income is countable for pension benefits purposes is clear, in that "payments of any kind from any source shall be counted as income . . . unless specifically excluded under § 3.272."  38 C.F.R. § 3.271(a).  A detailed review of 38 C.F.R. § 3.272 fails to disclose how IRA income would qualify for exclusion from countable income for VA pension purposes under any reasonable interpretation.  Indeed, the governing statute provides that in determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a) (2014)(emphasis added).

In a June 2012 letter submitted on the appellant's behalf, a private attorney (not her current representative) wrote that the money withdrawn from the IRA was not excessive and provided for the appellant's necessary expenses.  In testimony before the undersigned, her representative noted that, although the money withdrawn from the IRA was income, it was not "earned income and was simply for subsistence."  The Board finds that this argument is not persuasive, as the underlying  policy for providing the death pension benefit is to provide where the appellant does not have sources to provide for such basic needs.  Under her own testimony, the IRA account currently provides this level of security.  This pension program is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a appellant's estate is of such size that he/she could use it for living expenses. 

Considering the calculations in the December 2012 administrative decision, the Board is aware that the RO counted both the lump sum of $99,253 and the amount of $14,000 withdrawn from the principal of the account for the 12-month period beginning March 1, 2007.  Although this constituted an error, as this is essentially counting the income twice, the $14,000 considered alone is well above the maximum annual pension rate of $7,329 for that year.  See 38 U.S.C.A. § 38 C.F.R. § 3.23.  Thus, there was no prejudice is this error.

As she received this lump sum in 2007 as part of a divorce agreement based on that spouse's pension, under the facts of record, this was a new asset and not simply a re-investment of funds.  Although sympathetic that the appellant is acquiring penalties for withdrawing funds early, based on the protected nature of these funds and the restrictions that apply, the Board finds that they must be counted as income once withdrawn.

Lastly, even if the withdrawals were not considered income upon the time of withdrawal, during the period under consideration, February 1, 2007 to June 30, 2011, the principal amount in the IRA was well above $50,000.  In an account statement of record, the principal is listed as $65,442 as of November 28, 2010.  Considering this amount, it is reasonable that some part of the corpus of the surviving spouse's estate be consumed for the surviving spouse's maintenance.  See 38 C.F.R. § 3.274(d) (2014).  

Based on the facts of record, the appellant continues to meet the underlying basic eligibility requirements.  The December 2012 decision was based on the financial information then provided.  The appellant was informed to provide additional information regarding later periods of time that could lead to additional adjustment to the pension benefit.  At the time of the Board hearing, the representative indicated that the IRA account has been further depleted.  The appellant is encouraged to provide the RO additional information regarding her financial status.  This appeal, however, is limited to whether the RO properly considered the undisputed monetary amounts.  Based on the Board's analysis, the RO's adjusted determinations detailed in the December 2012 administrative decision are correct (except for the one error noted above that does not change the outcome for that year) for the period from February 1, 2007 to June 20, 2011.  This December 2012 decision considered the right income amounts and the respective maximum annual rates of improved death pension for the respective periods of time.  Based on the foregoing, the Board finds there are not additional issues raised regarding the creation of the debt and this analysis provides that the amounts were properly considered as income, and thus, led to the creation of an overpayment.  

Based on the above legal analysis of the undisputed facts of this case, the appellant's appeal must be denied.




ORDER

The appellant's income was properly calculated for purposes of determining entitlement to improved death pension benefits; the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


